Appeal by defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered December 19, 1983, convicting him of burglary in the second degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Although the hearing court’s finding that defendant voluntarily accompanied the police in their vehicle to the parking lot opposite the crime scene may be questionable, it correctly found that there was probable cause to arrest defendant regardless of whether he consented to go with the police (see, People v Pasciuta, 122 Misc 2d 158, 162).
Moreover, there was ample evidence in the record to support the hearing court’s determination that the complainant’s in-court identification testimony should not be suppressed (see, People v Pasciuta, supra, at pp 160-161). Its determination must be accorded great weight, since it is for the trier of the facts to choose between conflicting inferences which may be drawn from the proof (People v Yukl, 25 NY2d 585, 588, cert denied 400 US 851; People v Leonti, 18 NY2d 384, 390, cert denied 389 US 1007; People v Hartley, 103 AD2d 935).
We have considered defendant’s other contentions and find them to be without merit. Mangano, J. P., Thompson, Brown and Kunzeman, JJ., concur.